Citation Nr: 1008977	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bursitis of the 
shoulders and elbows, including as secondary to the service-
connected arthritis of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.
	
3.  Whether new and material evidence has been received to 
reopen a claim of service connection for arteriosclerotic 
cardiovascular disease with blockage of the left middle 
cerebral artery, to include as secondary to diabetes 
mellitus, type II.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1964 and from January 1965 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In his March 2005 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing before a Veterans 
Law Judge of the Board at the RO.  The RO sent him a letter 
in December 2009 indicating the requested hearing had been 
scheduled for February 9, 2010.  He failed to appear for the 
hearing and has not explained his absence or requested to 
reschedule his hearing.  As such, the Board deems his hearing 
request withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issue of service connection for bursitis of the shoulders 
and elbows, on the merits, is addressed in the REMAND portion 
of the decision below and is  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for bursitis of the 
shoulders and elbows in a decision dated in August 1982.  The 
Veteran was notified of this decision by letter dated August 
27, 1982.  He did not appeal this decision, thus, it became 
final.

2.  Evidence submitted since the August 1982 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for bursitis of the shoulders 
and elbows and raises a reasonable possibility of 
substantiating the claim.

3.  The RO denied entitlement to service connection for 
diabetes mellitus, type II, and arteriosclerotic 
cardiovascular disease with blockage of the left middle 
cerebral artery in a decision dated in May 1998.  The Veteran 
was notified of this decision by letter dated May 20, 1998.  
He did not appeal this decision, thus, it became final.

4.  Evidence submitted since the May 1998 RO decision relates 
to an unestablished fact necessary to substantiate the claims 
for service connection for diabetes mellitus, type II, and 
arteriosclerotic cardiovascular disease with blockage of the 
left middle cerebral artery and raises a reasonable 
possibility of substantiating these claims.

5.  Diabetes mellitus, type II, is not manifested as a result 
of the Veteran's period of active service, including as a 
result of in-service exposure to herbicides, and was not 
manifested to a compensable degree within any applicable 
presumptive period.

6.  Arteriosclerotic cardiovascular disease with blockage of 
the left middle cerebral artery is not manifested as a result 
of the Veteran's period of active service; was not manifested 
to a compensable degree within any applicable presumptive 
period; and is not proximately due to, the result of, or 
chronically aggravated by a service-connected condition.

7.  The record does not establish the Veteran has PTSD that 
is related to a verified stressor.

8.  The medical evidence reveals the Veteran has forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; and  combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.


CONCLUSIONS OF LAW

1.  The unappealed August 1982 RO decision which denied 
service connection for bursitis of the shoulders and elbows 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the August 1982 RO decision, new and 
material evidence to reopen the claim of service connection 
for bursitis of the shoulders and elbows has been received; 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The unappealed May 1998 RO decision which denied service 
connection for diabetes mellitus, type II, and 
arteriosclerotic cardiovascular disease with blockage of the 
left middle cerebral artery, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 
(2009).

4.  Subsequent to the May 1998 RO decision, new and material 
evidence to reopen the claims of service connection for 
diabetes mellitus, type II, and arteriosclerotic 
cardiovascular disease with blockage of the left middle 
cerebral artery, has been received; thus, the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

5.  The criteria for service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

6.  The criteria for service connection for arteriosclerotic 
cardiovascular disease 
with blockage of the left middle cerebral artery have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

8.  The criteria for a disability rating in excess of 10 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, October 2004, November 
2004, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The correspondence also provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claims for service connection for bursitis 
of the shoulders and elbows, diabetes mellitus, and  
arteriosclerotic cardiovascular disease with blockage of the 
left middle cerebral artery, and to establish entitlement to 
the underlying claim for the benefit sought on appeal.  See 
Kent v. Nicholson, 20 Vet App 1 (2006).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his lumbar 
spine disability.  As to the remaining issues being 
adjudicated herein, as will be discussed below, the claims 
are being denied on the bases that either no competent 
medical evidence has been submitted which links the Veteran's 
claimed disorders to active service or no competent medical 
evidence establishes the existence of the claimed disorder.  
Under these circumstances, there is no duty on the part of VA 
to provide a medical examination as to any claimed condition, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran had any of these conditions in service, or that 
any current disorder is related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.  Therefore, 
as there is no indication that any additional evidence 
remains outstanding, which is obtainable, the Board is 
satisfied that the duties to notify and to assist have been 
met.

Reopening Service Connection

The Veteran is seeking to reopen service connection claims 
for diabetes mellitus, type II; arteriosclerotic 
cardiovascular disease with blockage of the left middle 
cerebral artery; and bursitis of the shoulders and elbows.  
Because the issues have been previously finally denied, if 
new and material evidence is presented or secured with 
respect to the claims that have been disallowed, VA shall 
reopen the claims and review the former disposition of the 
claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claims to 
reopen were received in June 2004, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Bursitis of the Shoulders and Elbows

The Veteran first submitted a claim for bursitis in April 
1982.  The evidence of record at that time included the 
Veteran's service medical records and post-service VA 
treatment records.  The medical evidence showed that the 
Veteran had been diagnosed with bursitis in his bilateral 
shoulders and right elbow during his period of active duty.  
It also revealed that the Veteran reported pain bilaterally 
in his shoulders and elbows.  However, the record did not 
provide a current diagnosis to which the Veteran's asserted 
pains related.  Therefore, the RO denied the claim.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); see also Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  See 38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The Veteran did not 
file a timely appeal to that rating decision.  Hence, the 
decision became final.

In June 2004, the Veteran requested that his claim for 
service connection for bursitis of the shoulders and elbows 
be reopened.  He submitted private treatment records and his 
more recent VA treatment records have also been added to the 
record.  An October 2004 treatment record from Dr. J.H.H. 
shows that the Veteran received treatment in relation to 
shoulder pain.  Upon examination, Dr. J.H.H. noted that the 
Veteran was tender in the acromioclavicular joint and 
subacromial space.  X-rays were essentially unremarkable, but 
did reveal some narrowing of the acromioclavicular joint.  

In light of the basis of the RO's April 1982 rating decision, 
which denied the Veteran's claim after finding that there was 
evidence of a diagnosis of bursitis in the bilateral 
shoulders and right elbow during service, but no post-service 
diagnosis, the Board finds that the evidence, particularly 
the October 2004 private medical record from Dr. J.H.H. 
showing narrowing of the acromioclavicular joint, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
claim is reopened.

Diabetes Mellitus, Type II and Arteriosclerotic
Cardiovascular Disease with Blockage of the Left Middle 
Cerebral Artery 

In denying service connection in May 1998, the RO determined 
that the record did not establish that either the Veteran's 
diabetes or his arteriosclerotic cardiovascular disease with 
blockage of the left middle cerebral artery was incurred in 
or aggravated by his period of active service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  In September 2004, the RO reopened these claims, 
but continued to deny them on the same basis, specifically 
noting that there was no evidence the Veteran had been 
exposed to Agent Orange while in service.   

Evidence received since the last final decision includes a 
document from the Naval Historical Center providing that the 
USS Tillamook, a Navy fighting ship upon which the Veteran 
served, visited ports in Vietnam.  This evidence was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claims -
particularly as the Veteran asserts that his diabetes 
mellitus type II is attributable to Agent Orange exposure 
while in Vietnam and that his arteriosclerotic cardiovascular 
disease with blockage of the left middle cerebral artery is 
secondary to that condition.  Therefore, it is new and 
material; and the petitions to reopen these service 
connection claims are granted.  See 38 C.F.R. 3.156.

Having reopened the claims of service connection for diabetes 
or his arteriosclerotic cardiovascular disease with blockage 
of the left middle cerebral artery, the Board will now 
address the merits of the claims.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for diabetes mellitus and cardiovascular-
renal disease may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the Veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001). The foregoing diseases shall be service 
connected if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a Veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he has diabetes mellitus, type II, 
attributable to his in-service exposure to Agent Orange in 
Vietnam and arteriosclerotic cardiovascular disease with 
blockage of the left middle cerebral artery secondary to his 
diabetes mellitus, type II.  

In April 1998, the RO received a Statement in Support of 
Claim (VA Form 21-4138) indicating the Veteran's claim for 
entitlement to service connection for these two conditions.  
With this form, the Veteran also submitted a Doctor's 
Statement (Form SDVA-11) from a private physician, Dr. 
T.J.B., providing a diagnosis of cerebrovascular disease, 
status post cardiovascular accident (CVA).  He also submitted 
a letter from Dr. T.J.B. providing that the Veteran had a 
history of insulin-requiring diabetes mellitus and three 
vessel atherosclerotic cardiovascular disease.  It further 
provides that the blockage of the left middle cerebral artery 
was discovered in November 1997.  

In June 2004 and October 2004, the Veteran submitted VA Forms 
21-4138 asserting that he was exposed to Agent Orange while 
in service in Vietnam.  Specifically, he asserts that while 
serving aboard the USS Tillamook, he was sent into Vietnam in 
1963.  Further concerning this, the Veteran submitted a Navy 
fighting ship historical document providing that "[l]ate in 
1964, when the American presence in Vietnam began to 
increase, Tillamook also began to visit the ports of that 
nation.  However, her missions in Vietnamese waters up to 
1965 were brief ports to deliver tows at such places as 
Danang."

The record contains a May 2009 Formal Finding on a Lack of 
Information Required to Corroborate Stressor(s) Associated 
with a Claim for Service Connection for  PTSD.  Although this 
memorandum was prepared in relation to the Veteran's PTSD 
claim, it outlines the steps taken to verify the Veteran's 
service in Vietnam.  Specifically, it provides that in May 
2005, a PIES request was issued for the Veteran's Vietnam 
service dates, and that the response was that the Veteran was 
on board the USS Tillamook from September 9, 1964, to 
September 28, 1964, "but the personnel record does not 
contain enough information to make a definitive statement 
regarding in-country service."

The Board has reviewed the Veteran's service personnel 
records and also finds that while the Veteran's service 
aboard the USS Tillamook is documented, there is no 
indication that he had a temporary or other duty assignment 
in Vietnam.  As such, the Board finds he is not entitled to 
presumptive exposure to Agent Orange.

Nevertheless, he may still establish entitlement to service 
connection by showing actual direct causation.  Here, the 
Board acknowledges the Veteran's assertion that he believes 
he was exposed to Agent Orange while in service.  But, other 
than stating his in-country service in Vietnam, he offers no 
alternative theory towards this conclusion.  Therefore, the 
Board finds that the record does not show that the Veteran 
was actually exposed to Agent Orange (or other herbicides) 
while in service. 

Furthermore, the Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for diabetes 
mellitus, type II, or arteriosclerotic cardiovascular disease 
with blockage of the left middle cerebral artery during his 
period of active service.  Neither the record nor the Veteran 
suggests that either of these disabilities were first 
manifested during his period of active service.  

The separation report of medical examination dated in May 
1981 is silent as to any history relating to diabetes 
mellitus, type II, or arteriosclerotic cardiovascular disease 
with blockage of the left middle cerebral artery.  The Board 
finds the Veteran's separation physical examination report is 
highly probative as to his condition at the time of his 
release from active service, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The May 1981 separation examination report is 
entirely negative for any symptoms associated with any of 
these conditions and weighs heavily against the claims.  

Subsequent to service, the Veteran's private treatment 
records indicate that he has received treatment for diabetes 
mellitus, type II, and arteriosclerotic cardiovascular 
disease with blockage of the left middle cerebral artery.  
However, there is no indication that either of these 
conditions manifested as a result of any active duty, nor has 
the Veteran asserted as such, as he has consistently related 
his symptoms to manifesting post-service.

The first competent medical evidence of record of diabetes 
mellitus, type II, is not until the March 1998 private 
medical records from Dr. T.J.B. and the first competent 
medical evidence of record of arteriosclerotic cardiovascular 
disease with blockage of the left middle cerebral artery is 
not until the November 2007 private treatment records from a 
medical center, S.A.M.C.  This is approximately 17 and 26 
years, respectively, following the Veteran's separation from 
active service in 1981.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Although the Veteran has been diagnosed with diabetes 
mellitus, type II, and arteriosclerotic cardiovascular 
disease with blockage of the left middle cerebral artery, 
there is no evidence of any such chronic disability at 
separation from service, continuity of symptomatology after 
his period of active service, or medical evidence associating 
the subsequent diagnoses to service.  See Hickson, 12 Vet. 
App. at 253.

Having carefully considered the claims in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus, type II, and 
arteriosclerotic cardiovascular disease with blockage of the 
left middle cerebral artery.  Specifically, the record does 
not establish that the Veteran was presumptively or actually 
exposed to Agent Orange (or other herbicide); so he is not 
entitled to service connection for any condition on this 
basis.  Furthermore, as there is no evidence of any in-
service incurrence of any of these conditions, he is also not 
entitled to service connection on an alternative direct 
basis.  

Insofar as the Veteran claims that his arteriosclerotic 
cardiovascular disease with blockage of the left middle 
cerebral artery is secondary to his diabetes mellitus II, as 
the Board has determined that his diabetes mellitus, type II 
is not service-connected, he is not entitled to service 
connection for this condition on a secondary basis.  

The Board recognizes the Veteran's contentions that he has 
diabetes mellitus and cardiovascular disease as a result of 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able report the continuity 
of his symptomatology, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of diabetes mellitus or cardiovascular disease) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with diabetes 
mellitus or cardiovascular disease until 17 and 26 years 
thereafter, and no competent medical evidence linking said 
disorders to active service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current diabetes mellitus and cardiovascular disease 
that are related to active service are outweighed by the 
evidence against the claim.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for diabetes mellitus, type II, and 
arteriosclerotic cardiovascular disease with blockage of the 
left middle cerebral artery.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See Gilbert, 1 Vet. App. at 
53. 

PTSD

In his March 2005 VA Form 9, the Veteran asserts that he 
currently has PTSD as a result of seeing "horrible things" 
while in service in Vietnam.  It is unclear whether he 
attributes these "horrible things" to combat or noncombat 
related situations.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the claimed in-service stressor is related to combat, 
service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
Veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.304 (2009), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).   As mentioned above, the 
Veteran's service personnel records do not show he served in 
Vietnam, during the Vietnam War.  He was awarded the Sea 
Service Deployment Ribbon with Star, Navy Unit Commendation 
(3 awards), Meritorious Unit Commendation (3 awards), Naval 
Good Conduct Award (5 awards), and National Defense Service 
Medal. But while commendable in their own right, neither of 
these medals is prima fascia evidence of his engagement in 
combat against enemy forces.  38 U.S.C.A. § 1154(b), and the 
implementing VA regulation 38 C.F.R. § 3.304(d) and (f), 
require that he have actually participated in combat with the 
enemy - meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and does not apply if he only served in a 
general "combat area" or "combat zone" but did not himself 
engage in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).  So, the Board finds that the record does 
not establish that the Veteran participated in combat.  
Consequently, his asserted stressors need to be corroborated.

The May 2009 Formal Finding on a Lack of Information Required 
to Corroborate Stressor(s) Associated with a Claim for 
Service Connection of PTSD provides that VA determined that 
the information required to corroborate the Veteran's 
asserted stressors are insufficient to sent to the United 
States Army and Joint Service Records Research Center (JSRRC) 
and/or insufficient to allow for meaningful search of 
National Archived and Records Administration (NARA) records.  
The memo acknowledges that research reveals that the Veteran 
served aboard the USS Tillamook in September 1964, and that 
the USS Tillamook visited ports in Vietnam in late 1964 but 
provides that there is not enough information to make a 
definitive statement regarding his asserted in-country 
service.  The memo concludes that the Veteran's asserted PTSD 
stressors are not conceded.  

Although it is clear the Veteran served on a ship in the 
waters off the coast of Vietnam, there is no objective 
evidence of record indicating that he served in-country in 
Vietnam.  Therefore, the Board finds his presence on land in 
Vietnam is not established by the record and, consequently, 
neither are his asserted stressors.

There is also no competent medical evidence of record 
suggesting the Veteran has a current diagnosis of PTSD.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
determinative issue involves causation or a diagnosis, there 
generally must be competent and credible supporting medical 
evidence; lay assertions regarding this generally are 
insufficient).  And this is a fundamental determination 
before also considering whether any current mental disorder 
is attributable to his period of active service.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability); see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim). 

Therefore, not only are the Veteran's asserted stressors not 
verified by the record, he also does not have a current 
diagnosis of PTSD.  So the Board finds the record does not 
establish the Veteran has PTSD that is related to a verified 
stressor.

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Disability Rating for Arthritis of the Lumbar Spine

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran's claim for an increased disability rating was 
filed in January 2004.  Therefore, the Board need only 
address the current rating criteria for his low back 
disability, which took effect on September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4).

The Veteran's arthritis of the lumbar spine is currently 
rated as 10 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this 
diagnostic code provision, unless there is intervertebral 
disc syndrome, the disability is to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent disability rating will be 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.

Where the disability is with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is warranted for forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine. A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  The maximum 100 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each major joint 
or group of minor joints affected by limitation of motion.  
These 10 percent ratings are combined, not added, under 
Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, and warrants a 10 percent disability 
rating.

Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability rating.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
disability rating is warranted.  A maximum disability rating 
of 60 percent is assigned with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  It is noted that an "incapacitating episode" as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

A VA examination report dated in October 2006 shows that the 
Veteran exhibited no erythema, edema, or deformity of the 
spine.  There was paraspinal tenderness of a moderate 
intensity on palpitation of the thoracolumbar spine.  Range 
of motion was flexion of zero to 70 with limitation due to 
severe pain, extension of zero to 30 degrees with limitation 
due to moderate to severe pain, and bilateral lateral flexion 
of zero to 30 degrees with limitation due to moderate pain 
with facial grimaces.  It further provides that he Veteran 
was unable to demonstrate repetitive use due to moderate to 
severe pain with facial grimaces.  The report also notes that 
the Veteran is alert and oriented times three.  It also notes 
his history of cardiovascular accident in 1997 and provides 
that the Veteran has slight right side weakness of a 4/5 of 
the upper and lower extremities and a 5/5 of the left upper 
and lower extremities.  It also provides that the Veteran has 
difficulty in speaking, with deviation in his thought 
process.  It provides that there is no noted muscle atrophy 
and there is good tone.  It further provides the deep tendon 
reflexes of the left lower and right upper extremity are 
decreased at 1+ and all others at 2+.  It further provides 
the Veteran has a decrease in sensation of the lower 
extremities bilaterally.  It further provides it is difficult 
to distinguish between his cerebrovascular accident 
neuropathy and his lumbar spine neuropathy.  It provides 
diagnoses of degenerative osteoarthritis with limited motion 
of the lumbar spine with moderate to severe pain and 
peripheral neuropathy, mixed type, of the lower extremities, 
bilaterally; and carpal tunnel syndrome, left worse than 
right in sensory and right worse on motor component.

Following this examination, in June 2007, VA provided the 
Veteran a peripheral nerves examination.  The examination 
report provides that it is less likely as not the spine is 
the cause or result of peripheral neuropathy, but it is as at 
least as likely as not caused by or a result of the Veteran's 
diabetes mellitus.  It also provides that the Veteran's 
carpal tunnel syndrome is less likely as not caused by the 
Veteran's lumbar spine disability as the lumbar spine 
controls the lower, not upper, extremities.

A VA examination report dated in May 2009 shows that 
inspection of the Veteran's  lumbar spine revealed no gibbus 
or listing, no curvature of the spine, and no scoliosis.  It 
provides he had minimal tenderness from L1 to L5 (midline) 
and no paraspinal muscle tenderness or spasm was evident.  It 
also provides no crepitus was evident.  It further provides 
the Veteran had a negative straight leg raise at 45 degrees 
bilaterally while in supination and a negative modified 
straight leg raise.  It provides flexion was zero to 92 
degrees, extension was zero to 24 degrees with pain at 24 
degrees, lateral flexion was zero to 20 degrees bilaterally 
with pain on the left at 20 degrees, and rotation was zero to 
10 degrees bilaterally with pain at 10 degrees on the left.  
It further provides the Veteran had an increase in pain but 
no additional decrease in range of motion with repetitive 
testing times three of his lumbar spine.  It further provides 
the Veteran had no incoordination or instability noted with 
repetitive testing times three of his lumbar spine.  It also 
provides that the Veteran walked with a mild limp without the 
use of cane and there was no ankle or extensor hallux 
weakness.  The assessment noted was lumbar spine degenerative 
disc disease and spondylosis.

In this case, the medical evidence reveals the Veteran has 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  
Therefore, a rating in excess of 10 percent disabling under 
the General Rating Formula for Diseases and Injuries of the 
Spine is not warranted.  The medical evidence also does not 
reveal that the Veteran has been prescribed any periods of 
bed rest for this condition. Therefore, a rating in excess of 
10 percent disabling is not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.

A disability rating is not warranted, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, supra.  In this regard, in May 
2009, the VA examiner specifically indicated that there was 
an increase in pain but no additional decrease in range of 
motion, and no incoordination or instability with repetitive 
testing.  Moreover, the range of motion limitations on 
examination in June 2007 and May 2009 were measured in 
consideration of pain.

The Board has considered the rating for the Veteran's 
neurological symptoms.  However, as noted above, the 
competent medical evidence indicates that these disabilities 
are not attributable to his service-connected arthritis of 
the lumbar spine. In June 2007, the VA examiner specifically 
concluded that it was less likely than not that the spine 
disability was the cause of the Veteran's peripheral 
neuropathy.

The Board has considered the Veteran's assertions that his 
low back disability warrants a higher disability rating.  
While competent to report that his symptoms are worse, the 
training and experience of medical personnel makes the VA and 
private physicians' findings more probative as to the extent 
of the disability.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Board has also considered whether the Veteran's rating 
should be staged under Fenderson.  However, as there is no 
indication that the Veteran's lumbar spine disability has at 
any relevant time warranted a disability rating greater than 
10 percent, such staging is not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 10 percent disabling for service-connected 
arthritis of the lumbar spine, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Extra-schedular consideration

Finally, the Board finds that the Veteran's arthritis of the 
lumbar spine does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's arthritis of the 
lumbar spine.  Accordingly, the claim will not be referred 
for extra-schedular consideration 


ORDER

New and material evidence having been received, the claim of 
service connection for bursitis of the shoulders and elbows 
is reopened, and to this extent only the appeal is granted.

Service connection for diabetes mellitus, type II, is denied.

Service connection for arteriosclerotic cardiovascular 
disease with blockage of the left middle cerebral artery is 
denied.

Service connection for PTSD is denied.

A disability rating higher than 10 percent for arthritis of 
the lumbar spine is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for bursitis of the shoulders and 
elbows.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As indicated above, the Veteran's had been diagnosed with 
bursitis in his bilateral shoulders and right elbow during 
his period of active service.  The October 2004 treatment 
record from Dr. J.H.H. shows that the Veteran received 
treatment in relation to shoulder pain, and that X-rays 
revealed some narrowing of the acromioclavicular joint.

In light of the above, and given the Veteran's reports of a 
continuity of pathology since service, the Board finds that 
he must be afforded a VA examination to determine whether he 
has a current bilateral shoulder and elbow disability that is 
consistent with the his duties during service, and related to 
or had its onset during service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In doing so, the examiner should 
acknowledge the credible reports of the Veteran as to the 
inservice manifestations and continuity of symptoms since 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
an appropriate VA examination to determine 
the precise nature and etiology of his 
asserted bilateral shoulder and elbow 
disorder.  The Veteran's claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination of the Veteran.  
All tests deemed necessary by the examiner 
should be undertaken.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
current bilateral shoulder and elbow 
disability.  If it is determined that the 
Veteran has a current bilateral shoulder 
and elbow, the examiner should opine as to 
whether it is at least as likely as not 
that any such disability found on 
examination is etiologically related to 
the Veteran's period of active service, to 
include the inservice diagnosis of 
bursitis.  The examiner should also opine 
as to whether it is at least as likely as 
not that any such disability found on 
examination was cause by or is aggravated 
by the Veteran's service-connected 
arthritis of the lumbar spine.

In doing so, the examiner must acknowledge 
the credible reports of the Veteran as to 
the inservice manifestations and 
continuity of symptoms since service.  A 
complete rationale for any opinion 
expressed should be provided in a legible 
report. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


